UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to JBI, INC. (Exact name of registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1783 Allanport Road Thorold Ontario L0S 1K0 (Address of principal executive offices) Copies of communications to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Registrant’s telephone number, including area code: (905) 384-4383 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be registered: Common stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. o Yes No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Non-acceleratedfiler o Acceleratedfiler o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act. Yes o No o The aggregate market value of voting stock held by non-affiliates of the registrant on June 30, 2010 was approximately $56 million. Solely for purposes of the foregoing calculation, all of the registrant’s directors and officers as of June 30, 2010, are deemed to be affiliates. This determination of affiliate status for this purpose does not reflect a determination that any persons are affiliates for any other purposes. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As at December 10, 2010, there were 51,241,926 shares of Common Stock, $0.001 par value per share issued and outstanding. Documents Incorporated By Reference –None Explanatory Note This Amendment No.2 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of JBI, Inc. for the fiscal year ended December 31, 2009, originally filed with the Securities and Exchange Commission (“SEC”) on March 31, 2010 (the “Original Filing”). We are filing this Amendment primarily to correct the accounting treatment and related disclosures of two acquisitions which were completed during 2009, and to correct the valuation of media credits acquired by the Company during 2009 through the issuance of common stock.Additionally, we have re-audited our financials for the year ended December 31, 2008 as our former independent registered public accounting firm, Moore & Associates, Chartered, is no longer registered with the Public Company Accounting Oversight Board (PCAOB). 1 JBI, Inc. 10-K/A 2009 PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. (Removed and Reserved) 15 PART II 15 Item 5. Market for Company's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Consolidated Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 23 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 Item 9A. Controls and Procedures 44 Item 9B. Other Information 45 PART III 46 Item 10. Directors, Executive Officers and Corporate Governance 46 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence 53 Item 14. Principal Accountant Fees and Services 54 PART IV 55 Item 15. Exhibits and Financial Statement Schedules 55 2 NOTE REGARDING FORWARD-LOOKING STATEMENTS This report on Form 10-K/A (“Report”) and the Company’s other communications and statements may contain “forward-looking statements,” including statements about the Company’s beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond the Company’s control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. The Company’s actual future results may differ materially from those set forth in the Company’s forward-looking statements. For information concerning these factors and related matters, see “Risk Factors” in Part I, Item1A in this Report, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item7 in this Report. However, other factors besides those referenced could adversely affect the Company’s results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by the Company herein speak as of the date of this Report. The Company does not undertake to update any forward-looking statement, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. PART I ITEM 1. BUSINESS General JBI, Inc. (“JBI” or the “Company”) was originally incorporated on April 20, 2006 in the State of Nevada as 310 Holdings Inc. (“310”). 310 had no significant activity from inception through March 2009. In April 2009, John Bordynuik purchased 63% of the issued and outstanding shares of 310, and was subsequently appointed President and CEO of the Company.On October 5, 2009, the Company changed its name to JBI, Inc. During 2009, JBI acquired three revenue sources, and began researching opportunities for continued expansion and development.The Company has four operating units:Javaco, Pak-It, Data Recovery and Plastic2Oil. Javaco During August 2009, the Company purchased 100% of the outstanding shares of Javaco, Inc. (“Javaco”). Javaco distributes over 100 lines of third-party equipment including fiber optic transmitters and radio frequency (“RF”) connectors used in the telecommunications industry primarily in the United States and Latin America.Javaco’s customers include telecommunications and cable providers. Javaco operates in a very competitive environment in the distribution of fiber optic transmitters and RF connectors. Competition in Mexico and South America can come from local and international suppliers of similar technologies and products. As Javaco adds new lines of products, it faces new risks and competition associated with diversifying its product offerings. Pak-It During September, 2009, the Company purchased 100% of the membership interests of Pak-It, LLC (“Pak-It”).Pak-ItTM manufactures cleaning chemicals, and owns a patent that allows for delivery of condensed cleaning chemicals in water soluble film, most often currently used in industrial cleaning operations.All U.S. Home Depots are cleaned using Pak-It products. Pak-It expects to expand into retail markets during the third quarter of 2010. Pak-It provides an innovative, technological approach to chemicals, both in terms of portion control solutions and product breadth that constantly seeks to improve quality and consistency. 3 Pak-It uses patented technology to deliver liquid cleaner in a water soluble sachet. Pak-It owns two patents; US Patent 6,136,776 and US Patent 6,037,319.US Patent 6,136,776 was issued on October 24, 2000 and will remain in effect until March 18, 2019. The patent is for water-soluble packets containing liquid germicidal detergent concentrates. It also provides methods of cleaning and disinfecting, in which the packets are added to a volume of water to dissolve and form a cleaning solution, which is used to clean and disinfect a material.US Patent 6,037,319 was issued on March 14, 2000 and will remain in effect until April 1, 2017. The patent is for water-soluble packets containing liquid cleaning concentrates. The packets are stable despite the presence of any minor amount of water in the cleaning concentrates. Also provided are methods of cleaning in which the packets are added to a volume of water to dissolve and form a cleaning solution, which is used to clean a material.The products are fully biodegradable and much easier to ship than bulky liquid products. The user simply adds water to the container without measuring or cutting the Pak-It™.Large retailers (like Home Depot and Office Depot) and many national Building Service Contractors already using the product have documented significant cost savings from shipping, training, inventory controls and space utilization. Pak-It also produces private label liquid cleaning supplies for a variety of well known companies, including a retail marine supply company and an international company that sells Pak-It’s with its pressure washers. Pak-It also provides an operational focus on logistics that offers individual “kits” designed to meet specific cleaning requirements, delivered directly to each location, while remaining flexible toward meeting other customer needs. Data Recovery During June, 2009, the Company purchased certain assets of John Bordynuik, Inc. (“Data”), a Delaware corporation.The assets acquired from Data included custom tape drives, computer hardware, servers, and a mobile data recovery container to read and transfer data from computer tapes. The data migration business is responsible for reading old computer tapes and transcribing the data onto modern media, allowing the customer to be able to import the data onto modern computer systems.The data migration business faces competition from industry specialists who may seek to develop 7 & 9 track computer-reading technologies to gain access to data that has not been recoverable to date.Customers provide their tapes to the Company, who then reconditions them if necessary before extracting the data stored on them.The Company provides the recovered data to the customer in modern file formats that can be read with current technology.The Company can also decipher the recovered data upon request from the customer.The Company has also developed a data management application called Swahili that allows the recovered data to be retrieved quickly and on-demand.Historically, these services have been sold to a small number of customers but there is a significant market for these services, especially in certain data-intensive industries such as oil and gas.This operating unit is highly dependent on CEO John Bordynuik who has dedicated the majority of his time to overseeing the development of the Company’s Plastic2Oil technology. Plastic2Oil In 2009, the Company began development of its Plastic2Oil technology, a proprietary process that converts waste industrial plastic into fuel through a series of chemical reactions.The outputs of the process are gasoline and diesel fuel fractions which will be readied and certified for sale at the Company’s fuel-blending site located in Thorold, Ontario. The renewable energy sector and recycled products sectors are highly competitive. Plastic2Oil is in the process of commercializing its processor and catalyst technologies and there is risk associated with being a new entrant into the alternative energy sector. Profitability in the Plastic2Oil business will depend largely on the access to waste plastic feedstock where prices can fluctuate significantly. Plastic2Oil faces competition from other recycling solution products for access to feedstock in addition to facing competition from the traditional refined products industry. During February, 2010, the Company formed two Nevada corporations as wholly owned subsidiaries: Plastic2Oil Land, Inc., Plastic2Oil Marine, Inc. to operate Plastic2Oil (“P2O”) operations on land and sea, respectively.The Company hopes to begin commercial operations of converting waste plastic to oil in the third quarter of 2010.In addition, the Company entered into its first Area Development Agreement with AS PTO, LLC to promote licensing and P2O operations in Florida using a combination of Joint Ventures (JV’s) and Company owned sites.In February the first license was issued to Plastic 2 Oil of Clearwater 1, LLC (a Delaware LLC) and was arranged with members Plastic2Oil Land, Inc., AS PTO, LLC and ES Resources, LLC.We are presently negotiating an agreement with Pak-It former management team to roll out P2O in Florida.These ongoing discussions could potentially result in further agreements covering additional geographical areas.AS PTO, LLC, Plastic 2 Oil of Clearwater 1, LLC and ES Resources, LLC are not affiliates of the Company. 4 During February, 2010, the Company formed a wholly owned New York corporation, JBI RE #1, Inc. to secure an industrial building in Niagara Falls, NY.This building will house the first commercial operation of the P2O entities. During February, 2010, the Company formed a wholly-owned Ontario corporation, JBI (Canada), Inc., to produce, market and sell the Pak-It™ products in Canada.During February, 2010, the Company formed a wholly owned Ontario corporation, JBI RE One, Inc., to purchase an industrial building in Thorold, Ontario. In May, 2010 the Company formed a wholly-owned New York limited liability company, Plastic2Oil of NY #1, LLC, to operate the P2O operations and R&D functions at the Niagara Falls, NY facility. The Company currently owns three P2O processing machines. The Company believes that these machines are capable of converting waste plastic to oil through a process.One machine is a 20-ton processor intended for commercial use.The other two machines are smaller prototypes intended for research and development purposes.The Company intends to assemble more of these machines, which it will own and manage itself, or license them to commercial operators in the United States, Canada and elsewhere.Through a joint venture with a third party, the Company plans to install machines intended for international use on ships that will travel overseas.The machines have undergone extensive testing to determine whether, among other things, they satisfy air quality standards enforced by the New York Department of Environmental Conservation (“DEC”).To date, test results indicate that the machines comply with these standards.The Company is operating its large processor to gather data for a DEC air permit to allow full commercial production. From March 2009 through December 2009, we tested our lab-scale design in our in-house chemical lab. We ran the P2O processor almost daily for several months gathering data from various plastic sources including: PET, PP, LPDE, HDPE, old plastic, virgin plastic, municipal solid waste, waste plastic from the automotive industry and municipalities. The fuel from the machine was tested by Intertek, an independent lab.Fuel product from our process was also tested with our own gas chromatograph and other hardware. In December 2009, we delivered our lab-scale processor to IsleChem, a NY state certified chemical R&D lab. From December 2009 to April 2010, IsleChem performed over 40 test runs on our lab-based machine. IsleChem still runs the lab-scaled machine to test process changes, various plastic feedstock, and other variables. IsleChem collected gas samples and measured vapour emissions at all points in the process and analyzed them. They also tested the residue composition and ran gas chromatograph tests on the fuel samples. IsleChem was able to help us identify the factors that would increase efficiency on our process and to produce a higher quality fuel than previous attempts. In December 2009, we also constructed and tested a 1 ton processor with a continuous feed system. This processor was used to gather data and information to compare against the lab-scale machine. By running parallel tests with the 1 ton and lab-based machine, we were able to determine that our process was clean, repeatable, and scalable. IsleChem verified this in their laboratory as well. The NYDEC reviewed the chemistry, process and emissions of our P2O processor, including IsleChem test results. The NYDEC issued JBI a temporary permit to build and operate a large processor to gather data in support of a simple air permit for commercial operation of large 20T P2O processors. In February 2010, JBI established a P2O factory in Niagara Falls, NY.The NYDEC visited the site during various stages of the assembly of the processor and during test runs to review operating data at the factory. We have run various industrial plastic waste streams to test the large processor. IsleChem came to our factory often to check the processor and gather residue and gas-bag samples. IsleChem analyzed the residue, plastic chemistry, and gas samples taken from the processors work tank, water seal, gas recycle system, as well as testing our fuel output. Petrolabs tested fuel output in addition to IsleChem. In summer 2010, Conestoga-Rovers & Associates (“CRA”), and the NYDEC were able to agree on a date to conduct a stack test. The stack test was conducted using plastics consistent with what we would be operating with (ie: non-virgin plastic). A stack test is a complete independent test of possible toxic emissions. It includes testing for particulate matter, carbon monoxide, oxides of nitrogen, carbon dioxide, oxides of sulphur and other harmful emissions. The NYDEC set up their lab trailer on August 16, 2010 and installed their test sensors in 2 positions in our stack. Conestoga-Rovers and Associates conducted a day of testing with NYDEC staff monitoring the processor and the tests. The instruments were logged by CRA equipment and staff. On September 16, 2010, CRA emailed to us the results of the tests. We released the stack test results and residue tests in a press release on September 17, 2010. We received a final formal peer-reviewed stack test report by CRA in early October 2010. The stack test report proved our processor has extremely low emissions, similar to the emissions of a natural gas furnace of comparable size, and results were consistent with our claims and testing. 5 JBI houses internally a fully equipped fuel testing lab as required in Ontario to self-certify fuels. Our lab includes: ● 2 Gas Chromatographs, one with an automated carousel ● 1 Horiba X-ray FluorescenceSulphur-In-Oil Analyzer ● 1 Cloud and pour point analyzer ● 1 Fox Fuel Analyzer ● 1 Petrolab vapour tester We use this equipment to continually test and monitor the fuel from our processor. Research and Development JBI does not use off-the-shelf-hardware and software and has the ability to design technology to recover most legacy data and most modern media. Through proprietary research and development that applies technology solutions with artificial intelligence and custom hardware, firmware and software, JBI provides the innovation necessary to be competitive in today’s market.Research and development costs were approximately $43,486 for 2009 and $0 for 2008. Licenses, Patents and Trademarks Pak-It™ uses patented technology to deliver liquid cleaner in a water soluble sachet. The products are fully biodegradable and much easier to ship than bulky liquid products. The user simply adds water to the container without measuring or cutting the Pak-It™.Large retailers (like Home Depot and Office Depot) and many national Building Service Contractors already using the product have documented significant cost savings from shipping, training, inventory controls and space utilization.JBI intends to seek patent protection for its Plastic2Oil technology but the patents have not yet been filed. Environmental As JBI develops and commercializes its Plastic2Oil business it will be subject to extensive and frequently developing federal, state and local laws and regulations, including, but not limited to those relating to emissionsrequirements, fuel production, fuel transportation, fuel storage, waste management, waste storage, composition of fuels and permitting. Compliance with current and future regulations increases the potential costs of operating JBI’s subsidiaries. JBI had been operating its Niagara Falls New York plant for R&D purposes under a temporary permit that was issued by the NY DEC, while awaiting the issuance of a simple air permit, which was applied for on November 10, 2010. JBI was informed on December 1, 2010 by the DEC that a solid waste permit would be required. JBI, Inc. has entered into a formal Consent Order with the New York State Department of Environmental Conservation (DEC) Region 9, which will allow the Company to immediately run its Platic2Oil process commercially, sell fuel, and begin construction of an additional processor at its Niagara Falls, New York P2O facility while awaiting the issuance of the formalized permits. Employees As of December 31, 2009, JBI and its subsidiaries have approximately 61 employees other than our CEO.The Company also uses a broad base of experienced consultants who generally work on valued added agreements. Regulatory Mandates JBI, Inc. is not aware of any existing or probable government regulations that would have a material effect on our business other than the required simple air permit from the New York Department of Environmental Conservation to allow full commercial production of our P2O processor in the state of New York. 6 WHERE YOU CAN FIND MORE INFORMATION You are advised to read this Form 10-K/A in conjunction with other reports and documents that we file from time to time with the SEC, including, but not limited to , our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.You may obtain copies of these reports directly from us or from the SEC at the SEC Public Reference Room at 100 F. Street, N.E. Washington, D.C. 20549, and you may obtain information about obtaining access to the Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains information for electronic filers at its website http://www.sec.gov. For further discussion concerning the Company’s business, see the information included in Item7 (Management’s Discussion and Analysis of Financial Condition and results of Operations) and Item8 (Financial Statements and Supplementary Data) of this Report ITEM 1A. RISK FACTORS Risks Relating to Our Business In addition to the other information included in this Form 10-K/A, the following risk factors should be considered in evaluating our businesses and future prospects. These risk factors represent what we believe to be the known material risk factors with respect to us and our business. Our business, operating results, cash flows and financial condition are subject to these risks and uncertainties, any of which could cause actual results to vary materially from recent results or from anticipated future results. We need to manage growth in operations to maximize our potential growth and achieve our expected revenues and our failure to manage growth will cause a disruption of our operations resulting in the failure to generate revenue. In order to maximize potential growth in our current and potential markets, we believe that we must expand our marketing operations. This expansion will place a significant strain on our management and our operational, accounting, and information systems. We expect that we will need to continue to improve our financial controls, operating procedures, and management information systems. We will also need to effectively train, motivate, and manage our employees. Our failure to manage our growth could disrupt our operations and ultimately prevent us from generating the revenues we expect. In order to achieve the above mentioned targets, the general strategies of our company are to maintain and search for hard-working employees who have innovative initiatives; on the other hand, our company will also keep a close eye on expanding opportunities. If we need additional capital to fund our growing operations, we may not be able to obtain sufficient capital and may be forced to limit the scope of our operations. If adequate additional financing is not available on reasonable terms, we may not be able to undertake expansion, continue our marketing efforts and we would have to modify our business plans accordingly. There is no assurance that additional financing will be available to us. In connection with our growth strategies, we may experience increased capital needs and, accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including (i) our profitability; (ii) the release of competitive products by our competition; (iii) the level of our investment in research and development; and (iv) the amount of our capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. 7 We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. Need for additional employees. The Company’s future success also depends upon its continuing ability to attract and retain highly qualified personnel. Expansion of the Company’s business and the management and operation of the Company will require additional managers and employees with industry experience, and the success of the Company will be highly dependent on the Company’s ability to attract and retain skilled management personnel and other employees. Competition for such personnel is intense. There can be no assurance that the Company will be able to attract or retain highly qualified personnel. Competition for skilled personnel in our industry is significant. This competition may make it more difficult and expensive to attract, hire and retain qualified managers and employees. The Company’s inability to attract skilled management personnel and other employees as needed could have a material adverse effect on the Company’s business, operating results and financial condition. The Company’s arrangement with its current employees is at will, meaning its employees may voluntarily terminate their employment at any time. The Company anticipates that the use of stock options, restricted stock grants, stock appreciation rights, and phantom stock awards will be valuable in attracting and retaining qualified personnel. However, the effects of such plan cannot be certain. 8 Our future success is dependent, in part, on the performance and continued service of our officers. We are presently dependent to a great extent upon the experience, abilities and continued services of John Bordynuik.The loss of services of Mr. Bordynuik could have a material adverse effect on our business, financial condition or results of operation. Changes in government regulations and laws affecting the IT industry, including accounting principles and interpretations and the taxation of domestic and foreign operations, could adversely affect our results of operations. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002 and new SEC regulations, are creating uncertainty for companies such as ours. These new or changed laws, regulations and standards are subject to varying interpretations which, in many instances, is due to their lack of specificity. As a result, the application of these new standards and regulations in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, our efforts to comply with evolving laws, regulations and standards have resulted in, and are likely to continue to result in, increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. In particular, our efforts to comply with Section 404 of the Sarbanes-Oxley Act of 2002 and the related regulations regarding our required assessment of our internal controls over financial reporting and our independent auditors’ audit of that assessment has required the commitment of significant internal, financial and managerial resources. The Financial Accounting Standards Board, SEC or other accounting rulemaking authorities may issue new accounting rules or standards that are different than those that we presently apply to our financial results. Such new accounting rules or standards could require significant changes from the way we currently report our financial condition, results of operations or cash flows. U.S. generally accepted accounting principles have been the subject of frequent interpretations. As a result of the enactment of the Sarbanes-Oxley Act of 2002 and the review of accounting policies by the SEC as well as by national and international accounting standards bodies, the frequency of future accounting policy changes may accelerate. Such future changes in financial accounting standards may have a significant effect on our reported results of operations, including results of transactions entered into before the effective date of the changes. We are subject to income taxes in the United States. Our provision for income taxes and our tax liability in the future could be adversely affected by numerous factors including, but not limited to, changes in the valuation of deferred tax assets and liabilities, and changes in tax laws, regulations, accounting principles or interpretations thereof, which could adversely impact our financial condition, results of operations and cash flows in future periods. We may not be able to obtain necessary licenses, rights and permits required to develop or operate our business, and we may encounter environmental or occupational, safety and health conditions or requirements that would adversely affect our business. The Company requires a permit from the DEC allowing commercial operation of the P2O processing machines in New York. The Company believes that in the near future, it will obtain a permit from the DEC allowing commercial operation of the machines in New York; however, there is no assurance that this permit will be obtained, or that the machines will comply with other state or federal or foreign or international environmental or occupational, safety and health regulations. If required permits are not obtained or our P2O machines do not meet environmental or occupational, safety and health regulations, our operating results may be adversely affected. We may experience delays in the commercial operations of our P2O machines and there is no assurance that they can be operated profitably. The Company hopes to begin commercial operations of converting waste plastic to oil in the third quarter of 2010; however, if commercial production is delayed or we fail to achieve commercial operation of our P2O machines our operating results will be materially adversely affected.The Company believes that its P2O machines are capable of converting waste plastic to oil.Although the Company believes that these machines are commercially feasible, there is no assurance that they can be operated profitably on a large scale at a wide variety of locations, including oceangoing ships. 9 Our P2O processing machine technology is not patent protected. The Company has not sought patent protection for its P2O processing technology.However, we intend to do so in the near future.A lack of patent protection could have a material adverse effect on our ability to gain a competitive advantage for our machines and may have a material adverse effect on our results of operations, especially on future sales or licensing of our machines. Our future success is dependent upon our ability to protect our intellectual property. The Company may not be able to protect unauthorized use of its intellectual property and take appropriate steps to enforce its rights.Although management does not believe that its services infringe on the intellectual rights of others, there is no assurance that the Company may not be the target of infringement or other claims.Such claims, even if not true, could result in significant legal and other associated costs and may be a distraction to management.We plan to rely on a combination of copyright, trade secret, trademark laws and non-disclosure and other contractual provisions to protect our proprietary rights.Because the policing of intellectual and intangible rights may be difficult and the ideas and other aspects underlying our business model may not in all cases be protectable under intellectual property laws, there can be no assurance that we can prevent competitors from marketing the same or similar products and services. Product liability claims against us could result in adverse publicity and potentially significant monetary damages. As with other producers of cleaning agents, we are also exposed to risks associated with product liability claims, if the use of our products results in injury or illness. We cannot predict what impact such product liability claims or resulting negative publicity would have on our business or on our brand image. The successful assertion of product liability claims against us could result in potentially significant monetary damages, diversion of management resources and require us to make significant payments and incur substantial legal expenses, although we do carry product liability insurance for potential product liability claims.Even if a product liability claim is not successfully pursued to judgment by a claimant, we may still incur substantial legal expenses defending against such a claim. Finally, serious product quality concerns could result in governmental action against us, which, among other things, could result in the suspension of production or distribution of our products, loss of certain licenses, or other governmental penalties. Control of oil and gas reserves by state-owned oil companies may impact the demand for our Plastic2Oil services and create additional risks in our operations. Much of the world’s oil and gas reserves are controlled by state-owned oil companies. State-owned oil companies may require their contractors to meet local content requirements or other local standards, such as joint ventures, that could be difficult or undesirable for the Company to meet. The failure of our planned P2O to meet the local content requirements and other local standards may adversely impact the Company’s operations in those countries. In addition, many state-owned oil companies may require integrated contracts or turn-key contracts that could require the Company to provide services outside its core business. Growth in our revenues and earnings depends on our ability to successfully assimilate our new businesses. We have recently acquired several new businesses and cannot guarantee that we will be able to successfully assimilate our new businesses in the future. Moreover, acquisitions involve a number of risks, including: ●Integrating the operations and personnel of the acquired businesses; ●Operating in new markets with which we are not familiar; ●Incurring unforeseen liabilities at acquired businesses; ●Disruption to our existing business; ●Failure to retain key personnel of the acquired businesses; ●Impairment of relationships with employees, manufacturers and customers; and ●Incorrectly valuing acquired entities. 10 In addition, integrating acquired businesses into our existing mix of businesses may result in substantial costs, diversion of our management resources or other operational or financial problems. Unforeseen expenses, difficulties and delays frequently encountered in connection with the integration of acquired entities and the rapid expansion of operations could inhibit our growth, result in our failure to achieve acquisition synergies and require us to focus resources on integration rather than other more profitable areas. Acquired entities may subject us to unforeseen liabilities that we did not detect prior to completing the acquisition or liabilities that turn out to be greater than those we had expected. These liabilities may include liabilities that arise from non-compliance with environmental laws by prior owners for which we, as a successor owner, will be responsible. Volatility in refined product margins could materially affect our Plastic2Oil business and operating results Plastic2Oil operating results will be dependent to a large extent upon the relationship for what we pay for plastic feedstock and the prices at which we are able to sell our end products. Volatility in the pricing of feedstock as well as the supply and demand for commodities could have a significant impact on this relationship. Our inability to obtain adequate supplies of plastic feedstock could affect our business and future operating results in a materially adverse way. We will meet our plastic supply through purchases and agreements with third party suppliers. It is possible that an adequate supply of plastic feedstock may not be available to our processors to meet daily processing requirements. Our business may be adversely affected by the global economic downturn and the continuing uncertainties in the financial markets. The global economy is currently in a pronounced economic downturn. Global financial markets are continuing to experience disruptions, including severely diminished liquidity and credit availability, declines in consumer confidence, declines in economic growth, increases in unemployment rates, and uncertainty about economic stability. Given these uncertainties, there is no assurance that there will not be further deterioration in the global economy and the global financial markets. We are unable to predict the likely duration and severity of the current global economic downturn or disruptions in the financial markets. If economic conditions deteriorate further, our business and results of operations could be materially and adversely affected. Although we believe we have adequate liquidity and capital resources to fund our operations internally, in light of current market conditions, our inability to access the capital markets on favorable terms, or at all, may adversely affect our financial performance. The inability to obtain adequate financing from debt or capital sources could force us to self-fund strategic initiatives or even forgo certain opportunities, which in turn could potentially harm our performance. We may have difficulty attracting and holding outside Board members and this may affect the quality of our management The directors and management of publicly traded corporations are increasingly concerned with the extent of their personal exposure to lawsuits and shareholder claims, as well as governmental and creditor claims which may be made against them in connection with their positions with publicly-held companies. Outside directors are becoming increasingly concerned with the availability of directors and officers’ liability insurance to pay on a timely basis the costs incurred in defending shareholder claims. Directors and officers liability insurance has become much more expensive and difficult to obtain than it had been in the past. It has become increasingly more difficult for small companies like us to attract and retain qualified outside directors to serve on its Board. 11 We have a history of net losses, and may not be profitable in the future We have incurred net losses for each of the last three fiscal years. We cannot assure you that we will be profitable in the future. Even if we achieve profitability, we may experience significant fluctuations in our revenues and we may incur net losses from period to period. The impact of the foregoing may cause our operating results to be below the expectations of securities analysts and investors, which may result in a decrease in the market value of our common stock. The possibility of Goodwill impairments exists We evaluate the recoverability, annually or more frequently if impairment indicators arise, as required, of the goodwill carried on our financial statements as an asset. Goodwill is reviewed for impairment by applying a fair-value to the reporting unit level, which is the same as the business segment level. A Goodwill impairment loss will be reported for any goodwill impaired. Consequently an impairment of goodwill could have a significant adverse effect on our financial results. Our inventories may become obsolete The life cycles of some of our products depend heavily upon the life cycles of the end products into which these products are designed. Products with short life cycles require us to manage closely our production and inventory levels. Inventory may also become obsolete because of adverse changes in end-market demand. The life cycles for electronic components have been shortening over time at an accelerated pace. We may be adversely affected in the future by obsolete or excess inventories which may result from unanticipated changes in the estimated total demand for our products or the estimated life cycles of the end products into which our products are designed. Risks Associated with Our Shares of Common Stock Our investors may lose their entire investment in our securities An investment in our securities is speculative and the price of our securities has been and will continue to be volatile. Only investors who are experienced in high risk investments and who can afford to lose their entire investment should consider an investment in our securities. If we fail to establish and maintain an effective system of internal control, we may not be able to report our financial results accurately or to prevent fraud.Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud.If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed.As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital.We have not performed an in-depth analysis to determine if in the past un-discovered failures of internal controls exist, and may in the future discover areas of our internal control that need improvement. Our common stock is quoted on the Pink OTC Markets OTCQX US tier which may have an unfavorable impact on our stock price and liquidity. Our common stock is quoted on the Pink OTC Markets OTCQX US tier. The OTCQX is not a stock exchange, stock market or regulated market. Pink OTC Markets is not a securities regulator or self-regulatory organization.The OTCQX is a significantly more limited market than the New York Stock Exchange or NASDAQ system.The quotation of our shares on the OTCQX may result in a less liquid market available for existing and potential stockholders to trade shares of our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. 12 Our common stock is subject to price volatility unrelated to our operations. The market price of our Common Stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our Common Stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our Common Stock. Our common stock may be classified as a “penny stock” as that term is generally defined in the securities exchange act of 1934 to mean equity securities with a price of less than $5.00. As such our common stock would be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. We may be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our Common Stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. This classification would severely and adversely affect any market liquidity for our Common Stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: ● The basis on which the broker or dealer made the suitability determination, and ●That the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commission payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our Common Stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market and have the effect of reducing the level of trading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when our common stock becomes publicly traded. In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock. Our Common Stock, in all probability, will be subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their common stock. 13 Listing Our Stock on Markets Other than the OTCQX could be costly for us Our common stock is currently quoted and trades on the OTCQX in the United States. The OTCQX is operated by Pink OTC Markets, Inc In the future, we may file an application to be quoted on the NASDAQ Stock Exchange or another national securities exchange (collectively, an “Exchange”). Unlike the OTCQX, every Exchange has corporate governance and other public interest standards, which we will have to meet. Such standards and regulations may restrict our capital raising or other activities by requiring stockholder approval for certain issuances of stock, for certain acquisitions, and for the adoption of stock option or stock purchase plans. The Exchange will require that a majority of the members of our Board of Directors be independent directors as defined by the Exchange. The independent directors must have regularly scheduled meetings at which only independent directors are present. Compensation of our chief executive officer must be determined, or recommended to the Board of Directors for determination, either by (i)a majority of the independent directors, or (ii)a compensation committee comprised solely of independent directors, and the chief executive officer cannot be present during voting or deliberations. Compensation of our other executive officers must be determined, or recommended to the Board of Directors either by (i)a majority of the independent directors, or (ii)a compensation committee comprised solely of independent directors. Director nominees must either be selected, or recommended for selection by the Board of Directors either by (i)a majority of the independent directors, or (ii)a nominations committee comprised solely of independent directors. The nominations process must be set forth in a formal written charter or a Board of Directors’ resolution. In addition, the audit committee will have to be composed of at least three (3)members, all of whom are independent as defined by the Exchange and under SEC Rule 10A-3(c), and who have not participated in the preparation of the financial statements of us or any subsidiary of us during the past three (3)years. One member of the audit committee must have specified employment experience in finance or accounting. Accordingly, we would have to appoint three independent directors to serve on our audit committee and one of those audit committees members would need the required experience in finance and accounting. We currently meet some, but not all of these requirements. Our compensation and audit committees meet these requirements. We do not expect to pay dividends We intend to invest all available funds to finance our growth. Therefore our stockholders cannot expect to receive any dividends on our common stock in the foreseeable future. Even if we were to determine that a dividend could be declared, we could be precluded from paying dividends by restrictive provisions of loans, leases or other financing documents or by legal prohibitions under applicable corporate law. Our Series A Super Voting Rights Preferred Stock provides for voting rights that are 100 times the rights of Common Stock which will limit your ability to influence corporate matters In December 2009, the Company issued to the President and CEO 1 million shares of Series A Super Voting Rights (“SVR”) Preferred Stock in exchange for Common Stock. The SVR Preferred Shares have no conversion, dividend or liquidation rights, however they provide for voting rights that are 100 times the rights of Common Shares. Accordingly, this stockholder could have significant influence over the outcome of any corporate transaction or other matter submitted to stockholders for approval, including mergers, consolidations and the sale of substantially all of our assets and could also prevent or cause a change in control. The interests of this stockholder may differ from the interests of other stockholders. Risks Related to Internal Controls The Company’s management has identified groups of control deficiencies, each of which, in the aggregate, represents a material weakness in the company’s internal control over financial reporting as of December 31, 2009.See Item 9A in this report for Management’s discussion of these material weaknesses. 14 We have not been able to implement Section 404 of the Sarbanes-Oxley Act on a timely basis and accordingly we are not able to conclude that our internal controls are effective nor have we completed our Section 404 implementation.We have in the past discovered, and may in the future discover, areas of our internal controls or difficulties encountered in their implementation, which could negatively affect our operating results or cause us to fail to meet our reporting obligations.The costs necessary to achieve compliance may be significant ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable to Smaller Reporting Companies ITEM 2. PROPERTIES Our principal executive offices are located at 500 Technology Square, Suite 150, Cambridge, MA 02139.In July 2009, we entered into a lease agreement to rentoffice space of 790 sq. ft. in Cambridge, Massachusetts for a base term of 12 months at a rate of $31,600/year.The Company also leases a 636 square foot office space in Clearwater, Florida for a base term of 12 months for $12,720/year. Pak-It leases approximately 1½ acre of land with about 60,000 square feet of office and manufacturing space in Philadelphia, Pennsylvania for $50,000 per year. Javaco leases 8,000 square feet of office and warehouse space in Hilliard, Ohio for $56,000 per year. In March, 2010, JBI RE #1, Inc. entered into a contract for sale for approximately 3.37 acres of land with about 14,000 square feet of office and manufacturing space in Niagara Falls, New York.The seller is currently configuring the property to meet the needs of JBI RE #1 during which time lease payments are being made in the amount of $5,288/month.These payments will be applied to the purchase price at the time of closing in mid-July. ITEM 3. LEGAL PROCEEDINGS We are not a party to any pending material legal proceedings, there are no known judgments against the Company, nor are there any pending material actions or suits filed or threatened against it or its officers and directors, in their capacities as such. We are not aware ofanyclaims against the Company or any reputed claims against it at this time except for claims of two former employees of the Pak-It subsidiary. These former employees have alleged that certain monies are due them pursuant to their employment agreements and the Company has retained legal counsel to handle the claims.The amounts of the claims are deemed immaterial to the Company. ITEM 4. (REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR COMPANY'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock Our common stock is quoted for trading on the OTCQX under symbol JBII. The following table sets forth the high and low trade information for our common stock. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Periods High Low Quarter Ended March 31,2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ M March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ 15 Holders of Our Common Stock As of December 10, 2010, the Company had 51,241,926 shares of $0.001 par value common stock issued and outstanding held by approximately 2,000 shareholders of record.Also as of December 10, 2010, the Company had 1,000,000 shares of Series A Super Voting Preferred Stock issued and outstanding held by 1 shareholder. JBI has never declared or paid any cash dividends on its common stock. For the foreseeable future, JBI intends to retain any earnings to finance the development and expansion of its business, and it does not anticipate paying any cash dividends on its common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including JBI’s financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the board of directors considers relevant. 16 Recent Sales of Unregistered Securities On May 20, 2010, the Company consummated a confidential private placement with certain accredited investors for the issuance and sale of 498,779 shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”) at per share price of $4.00 for aggregate offering proceeds of $1,955,116. The Private Offering was conducted on a best efforts basis with a minimum investment of $10,000. The Private Offering and issuance of Common Stock was an unregistered sale of securities conducted pursuant to Rule 506 of Regulation D or Regulation S promulgated thereunder. Such securities were not registered under the Securities Act of 1933. ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA Our selected consolidated financial data set below is derived from our audited financial statements. The following selected financial data should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and accompanying notes included in Item 7 and Item 8, respectively. Selected consolidated statement of operations data: Sales $ $ Cost of goods sold - Gross profit Operating expenses Other expenses, net Income tax provision - - Net loss $ ) $ ) Basic & diluted earnings per share $ ) $ ) Selected balance sheet accounts: Current assets $ $ Total assets Total liabilities Shareholders’ equity $ $ ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report on Form 10-K/A (“Report”) and the Company’s other communications and statements may contain “forward-looking statements,” including statements about the Company’s beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond the Company’s control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. The Company’s actual future results may differ materially from those set forth in the Company’s forward-looking statements. For information concerning these factors and related matters, see “Risk Factors” in Part I, Item1A in this Report, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item7 in this Report. However, other factors besides those referenced could adversely affect the Company’s results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by the Company herein speak as of the date of this Report. The Company does not undertake to update any forward-looking statement, except as required by law. 17 Business Overview Management began executing its business plan in 2009 by acquiring three revenue generating sources in 2009 and concentrating R & D resources on scaling P2O for a 2010 launch. Detailed summaries of each acquisition and P2O are described in detail below. Through recruiting efforts and these acquisitions, management believes that it has quickly assembled an experienced team of professionals that will allow the Company to grow both organically (within each subsidiary) and through synergistic acquisitions that have a demonstrated propensity towards being eco-friendly. The company believes that both private and public entities will see the environmental benefit, positive cost analysis, and potential savings from unnecessary disposal of waste plastic using Plastic2Oil, which will provide incentives for expansion of sitesBy offering “green” products and continuing to use its proprietary technologies the Company will help create solutions to enormous problems.From Pak-It™ products, where we save fuel by “not shipping water”, to Plastic2Oil where we will create fuel from what is currently a costly plastics disposal problem, the Company is well positioned for growth. In addition to the management expertise that came with the acquisitions, the Company has hired Ronald C. Baldwin, Jr. as CFO and Jacob Smith as COO.These seasoned executives have already identified areas for improvement and have acted to make the acquisitions more profitable. For instance, on or about January 20, 2010, Pak-It reduced its workforce from 49 to 36 employees as part of a corporate restructuring of the bulk cleaning component of the business.The Company’s Chief Operating Officer, Jacob Smith, is overseeing the transition of the plant from primarily a labor intensive bulk chemical manufacturing company to a highly automated plant focused on production of our line of water soluble chemical Pak-Its.The automation being put in place will allow the Company to operate more efficiently as well as satisfy the production rate necessary to support our national retail launch. Significant Developments and Strategic Actions in 2009 In April 2009, John Bordynuik purchased 63% of the issued and outstanding shares of 310 Holdings on April 24, 2009. Subsequently, John Bordynuik was appointed President and CEO of the Company. On August 24, 2009, the Company acquired Javaco, Inc. (“Javaco”), for its know-how in world-wide communications and its business experience in Mexico and South America. Management intends to utilize Javaco’s expertise to launch Plastic2Oil sites in Mexico and South America and to develop a secure communications infrastructure between the Plastic2Oil sites and the Company.Javaco currently distributes over 100 lines of equipment from fiber optic transmitters to RF connectors. To further enhance business in the United States, new distribution lines are frequently being added including a line of home theater and audio video products. On September 30, 2009, the Company acquired Pak-It, LLC, a Florida limited liability company. Pak-It operates two business units: 1) a bulk chemical processing, mixing, and packaging facility, and 2) a patented delivery system that packages condensed cleaners in small water-soluble packages. The acquisition of Pak-It, LLC was primarily driven by the Company’s desire to access the experience that the Pak-It management team has in chemistry, marketing, sales, operations, and finance. The Pak-It team was used to centralize JBI’s accounting in Clearwater, Florida for controls and reporting.Management intends to utilize the Pak-It team to help grow all of the Company’s business segments, including the Philadelphia plant, which will perform the following: ● Bulk packaging facility will mix and package the catalyst used in the Plastic2Oil process. ● Continue to manufacture Pak-It™ water-soluble sachets and assist in setting up Canada operations for manufacturing and sale of Pak-It products in Canada. ● To sell cleaners using Pak-It technology in the retail market. 18 The Company has also been focusing on restructuring the Philadelphia plant and revised the business plan for growth into the retail market. Management is going forward with a full retail rollout of Pak-It products. The company engaged Western Creative Inc. on January 12, 2010 to assist in planning and marketing the retail launch. In anticipation of increased demand for product from the retail launch, management is also reconfiguring the plant and updating its equipment. We also procured a 20 MT(metric ton) Plastic2Oil Processor and are now developing all aspects of the process from procurement, to automated systems of feeding, processing, and collecting oil. IsleChem was engaged by the Company on December 9, 2009 to verify the Company’s Plastic2Oil process. During 40 runs of tests, IsleChem was able to isolate the conditions that allowed the process to run optimally and provide engineering support to gather data to apply for a NYDEC air permit. IsleChem verified our Plastic2Oil process is scalable and repeatable. In 2010, the Company assembled its 20T Plastic2Oil processor at its P2O factory in Niagara Falls, NY. The Company purchased a shredder and granulator to preprocess bulk plastic. A complete automation system with 63 sensors was installed on the Plastic2Oil processor for control, data logging, and management. The processor was run to gather operational steady state data for a stack test. Oxygen sensors supplied by a major US sensor manufacturer failed when exposed to the process over time and delayed our permit application process. A number of oxygen sensors were tested until a suitable replacement was found. Sensors on the processor are now functioning properly. A minor by-product of the process is an off-gas much like natural gas. The process consumes much less off-gas to operate than is generated when operating at maximum capacity. Further testing at high processing rates proved that all the off-gas could not be burned (temporarily for a stack test) in the process furnace. Flaring the excess off-gas is common in the oil and gas industry but is not environmentally friendly, would waste the fuel value, and would require a separate permit. To avoid flaring the excess gas, the Company purchased a gas compression system to buffer and regulate the off-gas to 1) resell or 2) to cold start the process. The gas compression system and mobile storage tanks were installed on the Company’s 20T Plastic2Oil processor in June, 2010.The gas compression was successfully interfaced to the Company's 20T processor. The 20T processor is presently being operated in steady-state conditions to gather data for an air permit. In April, 2010 JBI negotiated with the former Pak-It management group and their affiliates, including Geoff Weber, Robert Shoemaker, Dick Haber, and Paul Raymond, for a potential written engagement for the provision of services intended to assist JBI management and support the launch of the Plastic2Oil business.On or about April 22, 2010, the group proposed written terms concerning their engagement. JBI management determined that it was in the best interest of the Company and its shareholders to not accept the proposed terms and to proceed without the assistance of the group. In May 2010, IsleChem engineered and had manufactured a simple solution to separate diesel and gasoline fractions into separate fuel tanks to remove the gasoline fraction from our diesel-like fuel. IsleChem is presently testing this solution with various plastic feedstock and it will be scaled to work on our 20T Plastic2Oil processor. The Company will not delay work and testing for an air permit by waiting for a large scale gas/diesel separator. The Company continues to make very positive productive progress with its P2O operations. On December 22, 2009, the Company and Rick Heddle agreed to a Joint Venture whereby Heddle Marine Service, Inc. will retrofit ships with P2O processors. The Company is now finalizing a JV Agreement for production of its first P2O ship with Heddle. JBI anticipates contracting with various countries to convert their plastic waste into oil. Also, JBI has signed an Area Development Agreement (ADA) for 45 P2O sites in the State of Florida with AS PTO, LLC, an entity controlled by Al Sousa of Largo, Florida.Both Heddle and Sousa have strong management capabilities and are expected to be essential to the scaling up of a nationwide P2O launch. JBIcontinues to maintain its data recovery and migration business through the use of its tape drives. Itcurrently has a mobile data container that can be deployed to transfer data onsite for customers with highly sensitive data. It acquired tape drives, servers, and the mobile data container through the acquisition of certain assets from John Bordynuik, Inc.The Company has a large backlog of tapes to be migrated and is seeking strategic partnerships with international companies that will allow the Company to realize tape revenues faster, thereby decreasing the backlog. Results of Operations Years ended December 31, 2009 compared to December 31, 2008 For the year ended December 31, 2009, we generated $3,907,527 in revenues, and incurred a net loss of $2,205,992.We had no significant activity during 2008. 19 Revenue Sources We derive revenues from the sale of bulk cleaning chemicals and patented cleaning solutions in water soluble sachets through our Pak-It subsidiary, which comprised $1.6 million of total revenues during 2009. Additionally, we derive revenues through Javaco through the sales and distribution of electronic components marketed in Mexico and Latin America, which comprised $2.1 million of total revenues during 2009. Finally, we generate sales through reading high volume legacy data computer tapes for large institutions and corporations.We expect that the commercial launch of Plastic2Oil will result in sales of the product produced by our units. Gross Margin Pak-It incurred $1.3 million of cost of goods sold resulting in gross margin of approximately $319,000. Javaco produced gross margin of approximately $297,000 after cost of goods sold of $1.8 million. Data incurred cost of goods sold of around $62,000 resulting in gross margin of approximately $119,000. Operating Expenses The Company incurred operating expenses of $2,849,351 for all operations during the year ended December 31, 2009.After interest and taxes, the Company experienced a net loss of $2,205,992. Stock-Based Compensation The Company periodically issues shares of common stock for services rendered or for financing costs. Such shares are valued based on the market price on the transaction date. The Company has been planning to adopt a formal plan which addresses all forms of share-based payment awards, including shares issued under employee stock purchase plans, stock options, restricted stock and stock appreciation rights. No such plan had been adopted as of December 15, 2010; however, the Company expects to follow through with this compensation plan in the first quarter of 2011. As salaries and benefits were a significant portion of operating expenses, this will effectively preserve the Company’s cash and increase performance incentives until a time when it is more prudent for our business to move salaries back to cash. LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2009 we have approximately $3.1 million cash on hand, most of which was being held in our attorney’s trust account which was released to the Company in January for availability to operations.As of December 31, 2009 we had no material commitments for capital expenditures to disclose. Historically, we have funded our operations through financing activities consisting primarily of private placements of debt and equity securities with existing shareholders and outside investors. Our principal use of funds has been for capital expenditures and general corporate expenses. The Company has experienced cumulative operating losses for the year, and subsequent to year-end, a significant portion of the expenses incurred related to non-cash items such as the issuance of stock compensation totaling approximately $3.3 million. Additionally, the Company madesignificant one-time purchases of property and equipment relating to its Plastic2Oil technology and its fuel-blending site. Total capital purchases made subsequent to year-end exceeded $2.1 million. Upon receipt of the required permits, the Company expects to begin commercial operation of its Plastic2Oil processor at its Niagara Falls, New York facility in the fourth quarter of 2010, thereby initiating a new revenue stream from the sale of the output from the process. There can be no guarantee that the Company will be successful in obtaining the required permits. In the event that the New York permit is not obtained in the near future, the Company has been reviewing the feasibility of realizing P2O revenue in different jurisdictions with partners who have already obtained the necessary air permits required for P2O. The Company is also reviewing the feasibility of installing a P2O machine in Ontario, where one of the Company's facilities recently obtained its air approvals. In the event the New York permit is not obtained and the Company fails to realize revenue through different avenues, the Company would not currently have sufficient cash for the next twelve months. In the event that cash is needed before fuel can be sold, the Company has a good current ratio and will seek short and/ or long-term borrowing opportunities. Additionally, the Company is taking steps to minimize expenses and reduce operating costs. 20 Critical Accounting Policies Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. We believe the following critical accounting policies have significant effect in the preparation of our consolidated financial statements. Impairments If the carrying value of an asset, including goodwill and identifiable intangible assets exceeds the sum of estimated undiscounted future cash flows, an impairment loss is recognized for the difference between estimated fair value and carrying value. Management assesses assets for recoverability at least annually, or whenever changes in circumstances indicate that an asset’s carrying amount may not be recoverable Goodwill Goodwill resulted primarily from business acquisitions. In accordance with accounting rules, goodwill is not amortized, but is subject to an annual impairment test, which the Company performs in the 4th quarter. The Company evaluates the carrying value of goodwill during the fourth quarter of each year and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to (1) a significant adverse change in legal factors or in business climate, (2) unanticipated competition, or (3) an adverse action or assessment by a regulator. When evaluating whether goodwill is impaired, the Company compares the fair value of the reporting unit to which the goodwill is assigned to the reporting unit’s carrying amount, including goodwill. The fair value of the reporting unit is estimated using a combination of the income, or discounted cash flows, approach and the market approach, which utilizes comparable companies’ data. If the carrying amount of a reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. The Company’s evaluation of goodwill completed during the year resulted in no impairment losses. Accounts Receivable Accounts receivable represents unsecured obligations due from customers under terms requesting payments upon receipt of invoice up to ninety days, depending on the customer.Accounts receivable are non-interest bearing and are stated at the amounts billed to the customer net of an allowance for uncollectible accounts. Customer balances with invoices over 90 days old are considered delinquent. Payments of accounts receivable are allocated to the specific invoices identified on the customer remittance, or if unspecified, are applied to the earliest unpaid invoice. The allowance for uncollectible accounts reflects management’s best estimate of amounts that may not be collected based on an analysis of the age of receivables and the credit standing of individual customers.Accounts receivable determined to be uncollectible are recognized using the allowance method.The allowance for uncollectible accounts for the years ended December 31, 2009 and 2008 was $59,000 and $0, respectively. Revenue Recognition The Company recognizes revenue when it is realized or realizable and earned less estimated future doubtful accounts.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. 21 New accounting pronouncements and policies Effective July 1, 2009, the Financial Accounting Standards Board (“FASB”) approved the “FASB Accounting Standards Codification” (the “Codification”) as the single source of authoritative nongovernmental U.S. Generally Accepted Accounting Principles (“U.S. GAAP”).The Codification does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all the authoritative literature related to a particular topic in one place.All existing accounting standard documents will be superseded and all other accounting literature not included in the Codification will be considered non-authoritative. The Codification is effective for interim and annual periods ending after September15, 2009.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In August2009, the FASB issued the FASB Accounting Standards Update No. 2009-04 “Accounting for Redeemable Equity Instruments - Amendment to Section 480-10-S99” which represents an update to section 480-10-S99, distinguishing liabilities from equity, per EITF Topic D-98, Classification and Measurement of Redeemable Securities.The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. In August2009, the FASB issued the FASB Accounting Standards Update No. 2009-05 “Fair Value Measurement and Disclosures Topic 820 – Measuring Liabilities at Fair Value”, which provides amendments to subtopic 820-10, Fair Value Measurements and Disclosures – Overall, for the fair value measurement of liabilities.This Update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using one or more of the following techniques: 1. A valuation technique that uses: a. The quoted price of the identical liability when traded as an asset, b. Quoted prices for similar liabilities or similar liabilities when traded as assets. 2. Another valuation technique that is consistent with the principles of topic 820; two examples would be an income approach, such as a present value technique, or a market approach, such as a technique that is based on the amount at the measurement date that the reporting entity would pay to transfer the identical liability or would receive to enter into the identical liability. The amendments in this Update also clarify that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability. The amendments in this Update also clarify that both a quoted price in an active market for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements.The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. In September2009, the FASB issued the FASB Accounting Standards Update No. 2009-08 “Earnings Per Share – Amendments to Section 260-10-S99”,which represents technical corrections to topic 260-10-S99, Earnings per share, based on EITF Topic D-53, Computation of Earnings Per Share for a Period that includes a Redemption or an Induced Conversion of a Portion of a Class of Preferred Stock and EITF Topic D-42, The Effect of the Calculation of Earnings per Share for the Redemption or Induced Conversion of Preferred Stock. The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. In September2009, the FASB issued the FASB Accounting Standards Update No. 2009-09 “Accounting for Investments-Equity Method and Joint Ventures and Accounting for Equity-Based Payments to Non-Employees”.This Update represents a correction to Section 323-10-S99-4, Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee. Additionally, it adds observer comment Accounting Recognition for Certain Transactions Involving Equity Instruments Granted to Other Than Employees to the Codification. The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. 22 In September2009, the FASB issued the FASB Accounting Standards Update No. 2009-12 “Fair Value Measurements and Disclosures Topic 820 – Investment in Certain Entities That Calculate Net Assets Value Per Share (or Its Equivalent)”, which provides amendments to Subtopic 820-10, Fair Value Measurements and Disclosures-Overall, for the fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent). The amendments in this Update permit, as a practical expedient, a reporting entity to measure the fair value of an investment that is within the scope of the amendments in this Update on the basis of the net asset value per share of the investment (or its equivalent) if the net asset value of the investment (or its equivalent) is calculated in a manner consistent with the measurement principles of Topic 946 as of the reporting entity’s measurement date, including measurement of all or substantially all of the underlying investments of the investee in accordance with Topic 820. The amendments in this Update also require disclosures by major category of investment about the attributes of investments within the scope of the amendments in this Update, such as the nature of any restrictions on the investor’s ability to redeem its investments a the measurement date, any unfunded commitments (for example, a contractual commitment by the investor to invest a specified amount of additional capital at a future date to fund investments that will be made by the investee), and the investment strategies of the investees. The major category of investment is required to be determined on the basis of the nature and risks of the investment in a manner consistent with the guidance for major security types in U.S. GAAP on investments in debt and equity securities in paragraph 320-10-50-1B. The disclosures are required for all investments within the scope of the amendments in this Update regardless of whether the fair value of the investment is measured using the practical expedient. The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for a Smaller Reporting Company. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index Report of Independent Registered Public Accounting Firm 24 Consolidated Balance Sheets – December 31, 2009 and December 31, 2008 25 Consolidated Statements of Operations – December 31, 2009 and December 31, 2008 26 Consolidated Statements of Changes in Shareholders’ Equity – December 31, 2009 and December 31, 2008 27 Consolidated Statements of Cash Flows – December 31, 2009 and December 31, 2008 28 Notes to Consolidated Financial Statements
